Bullard, J.,

delivered the opinion of the court.
The plaintiff seeks to recover of the defendant, 1st, the amount of several promissory notes in favor of P. Hook, on which he alleges he was surety for defendant, and not due at the inception of this suit; 2d, a further sum, being the balance of the price of three slaves, sold to the defendant; an(^ 3d, fifty dollars for rent. Having recovered a judgment for the last mentioned sum only, the plaintiff appealed,
I. It is neither, alleged nor proved, that any part of the notes due to Hook had been paid by the plaintiff, and consequently he has failed to show, that he is entitled to recover the amount from his principal in this action. It is not necessary to inquire whether he be entitled, at this time, to the indemnity, because he has not asked it, but prays for a judgment for the amount of the notes.
H- To repel his demand for a part of the price of the slaves, the act of sale is produced, in which the plaintiff . .. ... t . 1 . . acknowledges that he had received the whole oí the pnce in hand. Parole evidence was, in our opinion, properly rejected, to prove that in point of fact a balance was still due to the 1 , 1 , vendor. It is true, the exception of non mmeraiá pecunia was not renounced, but such an exception no longer exists in our law, and the acknowledgment of the payment is conclusive between the parties, unless contradicted by a counter-letter, *419or the answers of the party to interrogatories on facts and articles. Louisiana Code, article 2234.
III. The plaintiff and appellant complains that the court did not, in giving judgment for the amount of rent due him, accord him a privilege to be paid out of the property attached, The evidence in the case does not enable us to say, whether such a privilege exists in favor of the plaintiff, to secure the payment of his rent on any property attached.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.